--------------------------------------------------------------------------------

Exhibit 10.1
 
THIS PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”). THIS NOTE HAS BEEN ACQUIRED FOR
INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.


PROMISSORY NOTE


Principal Amount:  Up to $1,000,000
Dated as of November 20, 2020
New York, New York



AMCI Acquisition Corp., a Delaware corporation (the “Maker”), promises to pay to
the order of AMCI Sponsor LLC or its registered assigns or successors in
interest (the “Payee”), or order, the principal sum of up to One Million Dollars
($1,000,000) in lawful money of the United States of America, on the terms and
conditions described below.  All payments on this Note (unless the full
principal is converted pursuant to Section 15 below) shall be made by check or
wire transfer of immediately available funds or as otherwise determined by the
Maker to such account as the Payee may from time to time designate by written
notice in accordance with the provisions of this Note.


1.            Principal. The principal balance of this Note shall be payable by
the Maker on the earlier to occur of: (i) the date on which Maker consummates
its initial business combination (the “Business Combination”) or (ii) February
22, 2021 (such earlier date, the “Maturity Date”). The principal balance may be
prepaid at any time, at the election of the Maker, without premium or penalty.
Under no circumstances shall any individual, including but not limited to any
officer, director, employee or shareholder of the Maker, be obligated personally
for any obligations or liabilities of the Maker hereunder.


2.            Interest. No interest shall accrue on the unpaid principal balance
of this Note.


3.            Drawdown Requests. The principal of this Note may be drawn down
from time to time prior to the Maturity Date, upon written request from Maker to
Payee (each, a “Drawdown Request”). Each Drawdown Request must state the amount
to be drawn down, and must not be an amount less than Ten Thousand Dollars
($10,000) unless agreed upon by Maker and Payee. Payee shall fund each Drawdown
Request no later than five (5) business days after receipt of a Drawdown
Request; provided, however, that the maximum amount of drawdowns collectively
under this Note is One Million Dollars ($1,000,000). Once an amount is drawn
down under this Note, it shall not be available for future Drawdown Requests
even if prepaid. No fees, payments or other amounts shall be due to Payee in
connection with, or as a result of, any Drawdown Request by Maker.
Notwithstanding the foregoing, all payments shall be applied first to payment in
full of any costs incurred in the collection of any sum due under this Note,
including (without limitation) reasonable attorneys’ fees, and then to the
reduction of the unpaid principal balance of this Note.


4.            Application of Payments. All payments shall be applied first to
payment in full of any costs incurred in the collection of any sum due under
this Note, including (without limitation) reasonable attorney’s fees, then to
the payment in full of any late charges and finally to the reduction of the
unpaid principal balance of this Note.


5.            Events of Default. The following shall constitute an event of
default (“Event of Default”):


(a)           Failure to Make Required Payments. Failure by Maker to pay the
principal amount due pursuant to this Note within five (5) business days of the
Maturity Date.


(b)           Voluntary Bankruptcy, Etc. The commencement by Maker of a
voluntary case under any applicable bankruptcy, insolvency, reorganization,
rehabilitation or other similar law, or the consent by it to the appointment of
or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of Maker or for any substantial part of
its property, or the making by it of any assignment for the benefit of
creditors, or the failure of Maker generally to pay its debts as such debts
become due, or the taking of corporate action by Maker in furtherance of any of
the foregoing.



--------------------------------------------------------------------------------

(c)           Involuntary Bankruptcy, Etc. The entry of a decree or order for
relief by a court having jurisdiction in the premises in respect of Maker in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of Maker or for any substantial part of its
property, or ordering the winding-up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days.


6.            Remedies.


(a)           Upon the occurrence of an Event of Default specified in Section
5(a) hereof, Payee may, by written notice to Maker, declare this Note to be due
immediately and payable, whereupon the unpaid principal amount of this Note, and
all other amounts payable hereunder, shall become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.


(b)           Upon the occurrence of an Event of Default specified in Sections
5(b) and 5(c), the unpaid principal balance of this Note, and all other sums
payable with regard to this Note, shall automatically and immediately become due
and payable, in all cases without any action on the part of Payee.


7.            Waivers. Maker and all endorsers and guarantors of, and sureties
for, this Note waive presentment for payment, demand, notice of dishonor,
protest, and notice of protest with regard to the Note, all errors, defects and
imperfections in any proceedings instituted by Payee under the terms of this
Note, and all benefits that might accrue to Maker by virtue of any present or
future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
estate that may be levied upon pursuant to a judgment obtained by virtue hereof
or any writ of execution issued hereon, may be sold upon any such writ in whole
or in part in any order desired by Payee.


8.            Unconditional Liability. Maker hereby waives all notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, and agrees that its liability shall be
unconditional, without regard to the liability of any other party, and shall not
be affected in any manner by any indulgence, extension of time, renewal, waiver
or modification granted or consented to by Payee, and consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Payee with respect to the payment or other provisions of this Note, and agrees
that additional makers, endorsers, guarantors, or sureties may become parties
hereto without notice to Maker or affecting Maker’s liability hereunder.


9.            Notices. All notices, statements or other documents which are
required or contemplated by this Note shall be made in writing and delivered:
(i) personally or sent by first class registered or certified mail, overnight
courier service or facsimile or electronic transmission to the address
designated in writing, (ii) by facsimile to the number most recently provided to
such party or such other address or fax number as may be designated in writing
by such party or (iii) by electronic mail, to the electronic mail address most
recently provided to such party or such other electronic mail address as may be
designated in writing by such party. Any notice or other communication so
transmitted shall be deemed to have been given on the day of delivery, if
delivered personally, on the business day following receipt of written
confirmation, if sent by facsimile or electronic transmission, one (1) business
day after delivery to an overnight courier service or five (5) days after
mailing if sent by mail.


10.          Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF DELAWARE, WITHOUT REGARD TO CONFLICT OF LAW
PROVISIONS THEREOF.


11.          Severability. Any provision contained in this Note which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.



--------------------------------------------------------------------------------

12.          Trust Waiver.  Notwithstanding anything herein to the contrary, the
Payee hereby waives any and all right, title, interest or claim of any kind
(“Claim”) in or to any distribution of or from the trust account established in
connection with the Maker’s initial public offering (the “IPO”), and hereby
agrees not to seek recourse, reimbursement, payment or satisfaction for any
Claim against the trust account for any reason whatsoever; provided, however,
that upon the consummation of the Business Combination, Maker shall repay the
principal balance of this Note out of the proceeds released to Maker from the
trust account after payment to holders of the Public Shares in accordance with
Section 4 hereof. The foregoing shall bind any permitted assignee or transferee
of this Note.


13.          Amendment; Waiver.  Any amendment hereto or waiver of any provision
hereof may be made with, and only with, the written consent of the Maker and the
Payee.


14.          Assignment. No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void.



15.
Conversion.



(a) Notwithstanding anything contained in this Note to the contrary, at Payee’s
option, at any time prior to payment in full of the principal balance of this
Note, Payee may elect to convert up to One Million Dollars ($1,000,000.00) of
the unpaid principal balance of this Note into that number of warrants, each
warrant exercisable for one share of Class A common stock of the Maker upon the
consummation of an initial business combination (the “Conversion Warrants”),
equal to: (x) the portion of the principal amount of this Note being converted
pursuant to this Section 15, divided by (y) $1.00, rounded up to the nearest
whole number of warrants. The Conversion Warrants shall be identical to the
warrants issued by the Maker to the Payee in a private placement upon
consummation of the IPO. The Conversion Warrants and their underlying
securities, and any other equity security of Maker issued or issuable with
respect to the foregoing by way of a stock dividend or stock split or in
connection with a combination of shares, recapitalization, amalgamation,
consolidation or reorganization, shall be entitled to the registration rights
set forth in Section 16 hereof.


(b) Upon any complete or partial conversion of the principal amount of this
Note, (i) such principal amount shall be so converted and such converted portion
of this Note shall become fully paid and satisfied, (ii) Payee shall surrender
and deliver this Note, duly endorsed, to Maker or such other address which Maker
shall designate against delivery of the Conversion Warrants, (iii) Maker shall
promptly deliver a new duly executed Note to Payee in the principal amount that
remains outstanding, if any, after any such conversion and (iv) in exchange for
all or any portion of the surrendered Note, Maker shall, at the direction of
Payee, deliver to Payee (or its members or their respective affiliates) (Payee
or such other persons, the “Holders”) the Conversion Warrants, which shall bear
such legends as are required, in the opinion of counsel to Maker or by any other
agreement between Maker and Payee and applicable state and federal securities
laws.


 (c) The Holders shall pay any and all issue and other taxes that may be payable
with respect to any issue or delivery of the Conversion Warrants upon conversion
of this Note pursuant hereto; provided, however, that the Holders shall not be
obligated to pay any transfer taxes resulting from any transfer requested by the
Holders in connection with any such conversion.


(d) The Conversion Warrants shall not be issued upon conversion of this Note
unless such issuance and such conversion comply with all applicable provisions
of law.



16.
Registration Rights.



(a) Reference is made to that certain Registration Rights Agreement between
Maker and the parties thereto, dated as of November 15, 2018 (the “Registration
Rights Agreement”). All capitalized terms used in this Section 16 shall have the
same meanings ascribed to them in the Registration Rights Agreement.


(b) The Holders shall be entitled to one Demand Registration with respect to the
Conversion Warrants, which shall be subject to the same provisions as set forth
in Section 2.1 of the Registration Rights Agreement.



--------------------------------------------------------------------------------

(c) The Holders shall also be entitled to include the Conversion Warrants and
their underlying securities in Piggyback Registrations, which shall be subject
to the same provisions as set forth in Section 2.2 of the Registration Rights
Agreement; provided, however, that in the event that an underwriter advises
Maker that the Maximum Number of Securities has been exceeded with respect to a
Piggyback Registration, the Holders shall not have any priority for inclusion in
such Piggyback Registration.


(d) Except as set forth above, the Holders and Maker, as applicable, shall have
all of the same rights, duties and obligations set forth in the Registration
Rights Agreement.


[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written.



 
AMCI ACQUISITION CORP.
       
By:
 /s/ William J. Hunter
   
Name: William J. Hunter
   
Title: Chief Executive Officer



 

--------------------------------------------------------------------------------